department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list apr legend bank a amount b credit_union c account d amount e ira x ira y dear this is in response to a ruling_request submitted by you on in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the following facts and representations have been submitted in support of your request you maintained an individual_retirement_account ira x with bank a you withdrew funds from ira x in amount b on and you deposited amount b in account d the same day with credit_union c you intended to accomplish a tax-free_rollover of amount b to another ira at that time however amount b was placed in a non-ira certificate of deposit account account d your date of birth is and you were age at the time of these transactions at the time you were not making rational or responsible decisions due to your medical conditions including geriatric onset dementia and diabetic induced lapses of normal behavior untouched at the present time your family has taken over the financial management of your affairs to prevent the repeat of any similar occurrences on after the aforementioned mistake was discovered amount e was transferred from account d into an ira rollover account ira y at credit_union c based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount b from ira x because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money or any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates that you have suffered and continue to suffer from serious medical problems including dementia and diabetes these conditions led to confusion for you in personal business and family matters and resulted in an ira transaction that you were unable to complete therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b less amounts described below provided all other requirements of sec_408 of the code except the 60-day rollover requirement are met with respect to such contribution amount b less amounts described below deposited into ira y on will be considered a rollover_contribution within the meaning of sec_408 of the code in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling you may contact at sincerely yours den il ktthy thr donzell littlejohn manager employee_plans technical group enclosures notice of intention to disclose deleted copy of letter
